Exhibit 10.1



LETTER OF INTENT



US Gold Corporation
99 George St. 3rd Floor
Toronto, ON M5R 3P6



June 2, 2011



Via U.S. Mail & Email

Select Resources Corporation, Inc.
Attn: Maston Cunningham, President and CEO
4550 California Avenue, Suite 600
Bakersfield, CA 93309



Re:       Richardson Project, Richardson Mining District, Alaska



Mr. Cunningham:

In accordance with the terms set forth in this letter of intent (this “Letter of
Intent”), US Gold Corporation (“US Gold”) and Select Resources Corporation, Inc.
a wholly-owned subsidiary of Tri-Valley Corporation (“Select”) have agreed to
enter into a definitive agreement (the “Definitive Agreement”) in connection
with Select’s possession of certain mineral claims on unimproved land known as
the Richardson Project located in the Richardson Mining District, Alaska,
approximately 115 kilometers southeast of Fairbanks and owned by the State of
Alaska, as more fully described herein (the “Property”).

The purpose of this Letter of Intent is to express and memorialize the parties’
understanding related to US Gold’s acquisition of an exploration lease for the
Property, coupled with an exclusive option to purchase an interest in Select’s
possessory interest in the Property and its incidents of ownership under Alaska
law (the “Option”).  Upon US Gold’s exercise of the Option, the parties will
agree to enter into a joint venture (the “Joint Venture”) as more specifically
described below.  US Gold shall also have the right to lease for nominal
consideration approximately four-point-two (4.2) acres of land and the
structures thereon, as described below.

The Definitive Agreement will memorialize the fully integrated, definitive
agreement of the parties.  Prior to the preparation and negotiation of the
Definitive Agreement, Select and US Gold desire to execute this Letter of Intent
to memorialize their understanding of the general terms and provisions to be
contained therein.  In addition to the general terms and provisions in this
Letter of Intent, the Definitive Agreement may contain other terms and
provisions customary or usual in similar lease option purchase agreements;
however Select and US Gold agree that this Letter of Intent reflects their
mutual understanding of the agreement and their respective desires to be fully
bound by the terms and conditions set forth herein, as more specifically set
forth below.

--------------------------------------------------------------------------------



US Gold and Select agree that neither party shall make any announcement, press
release or public statement relating in any manner to this Letter of Intent, or
subsequent Definitive Agreement, without first furnishing the proposed text
thereof to the other party and obtaining the other party’s prior approval in
writing, at least two business days prior to the proposed date of such
disclosure, for which approval shall not be unreasonably withheld or delayed.
Whenever practicable and appropriate, the parties hereby agree that any
announcements, press release or public statement relating the exploration
results shall be issued simultaneously by the parties.

I.   The Property:

A.  Select Real Property. The Select Real Property is described as follows:

The Property, commonly referred to as the “Richardson project,” consists of 636
State of Alaska mining claims covering 28,190 acres of land (Exhibit 1).  The
Property is located in the Richardson Mining district, about 115 kilometers
southeast of Fairbanks, Alaska (Figure 1). The geographic center of the
Richardson project lies at approximately 64.38o North Latitude and -146.39o West
Longitude. The claim group is situated within Townships 6 and 7 South, Ranges 6,
7 and 8 East, Fairbanks Meridian, in the Big Delta B5 and B6 quadrangles. The
Trans-Alaska pipeline corridor, measuring one mile in total width, bounds the
project on the north. The pipeline corridor was closed to mineral entry by
Mineral Closing Order 67 in 1980. In addition, a slightly different closing
order, Mineral Closing Order 529 was imposed more recently and encompasses the
right of way for possible natural gas line construction.

B.   Select Private Property.  The Select Private Property is described as
follows:

A portion of Section 22, Township 7 South, Range 7 East, Fairbanks Meridian,
described as follows:

From Corner No. One(1), U.S. survey No. 1459 Alaska, proceed North 21° 34’ East
236.76 feet; thence North 25° 43’ West 372.61 feet to a point which is the POINT
OF  BEGINNING; Thence North 52° 14’ West along the North right of way of
Richardson Highway, a distance of 321.68 feet; thence North 25° 36’ West along
the North right of way limit of Richardson Highway, 155.98 feet; thence North
37° 46’ East 426.0 feet; thence South 52° 14’ East 460.70 feet; thence South 37°
43’ West 496.0 feet to the POINT OF BEGINNING;

Except that portion taken by the State of Alaska for State Highway Project No.
F-062-4(11) by Declaration of Taking recorded May 22,1974 in Book 44, Page 94,
Fairbanks Recording District, Fourth Judicial District, State of Alaska.

II.   Negotiation of the Definitive Agreement and Due Diligence:

A.  Negotiation.  The Parties agree to negotiate in good faith to complete the
Definitive Agreement, and the implied covenant of good faith and fair dealing
will apply to this Letter of Intent.  Notwithstanding anything contained in this
Letter of Intent to the contrary, all provisions of this Letter of Intent will
terminate and will be of no further force or effect if the parties do not either
(i) mutually execute and deliver the Definitive Agreement on or before July 1,
2011, or (ii) agree in writing to extend said date prior thereto.

2

--------------------------------------------------------------------------------



B.  Right of Entry and Due Diligence.  During the pendency of negotiations,
Select agrees to grant US Gold a right of entry to the Property and the Select
Private Property to conduct inspections, including environmental inspections, of
the Property, and agrees to cooperate in responding to requests for information
including but not limited to matters of title to the Property and the financial
condition of Select.  

C.  Form of Definitive Agreement.  The Definitive Agreement shall be in the form
of an exploration lease with option to purchase and to enter into a joint
venture agreement.  The Definitive Agreement will include as an attachment a
form of deed from Select to US Gold conveying an undivided 60% interest in the
Property.  

D.  Memorandum of Agreement.  The Parties agree to prepare and record a
Memorandum of Agreement (the “Memorandum”) of the Definitive Agreement.

III. The Exploration Lease and Option:

A.  The Lease Interest.  Pursuant to the terms set forth below, Select agrees to
lease to US Gold the exclusive possession of the Property for the purpose of
mineral exploration, subject to Select’s right of entry, and subject to the
limitations of Alaska law, and further provided that US Gold shall not have the
right to extract minerals from the Property except as an incident of exploration
activities.

B.  Lease Consideration.  For and in Consideration for the Lease and Purchase
Option, US Gold agrees to make cash payment and undertake work commitments as
follows:

1.   Cash Payments. US Gold shall make the following cash payments (“Option
Payments”) to Select:

a.   Upon the signing of the Definitive Agreement, payment in the amount of U.S.
TWO HUNDRED THOUSAND DOLLARS AND 00/100 CENTS (USD$200,000.00);

b.   Payment in the amount of U.S. ONE HUNDRED THOUSAND DOLLARS AND 00/100 CENTS
(USD$100,000.00) one (1) year from the execution of the Definitive Agreement;

c.   Payment in the amount of U.S. ONE HUNDRED THOUSAND DOLLARS AND 00/100 CENTS
(USD$100,000.00) two (2) years from the execution of the Definitive Agreement;
and

d.   Payment in the amount of U.S. ONE HUNDRED THOUSAND DOLLARS AND 00/100 CENTS
(USD$100,000.00) three (3) years from the execution of the Definitive Agreement;

3

--------------------------------------------------------------------------------



2.   Work Commitments. Upon execution of the Definitive Agreement, US Gold shall
perform the following work commitments (the “Work Commitments”), totaling U.S.
FIVE MILLION DOLLARS AND 00/100 CENTS (USD$5,000,000), to be completed on the
schedule set forth below:

a.  During the period commencing July 15, 2011, and ending July 14, 2012, (“Year
1”): US Gold to spend U.S. ONE MILLION DOLLARS AND 00/100 CENTS (USD$1,000,000)
in expenditures (preparation and field work), including US Gold’s best efforts
to complete 5,000 feet of core drilling, contingent upon the receipt of
environmental permits, and the procurement of a suitable drilling rig and crew,
and other considerations at US Gold’s sole discretion,

b.  During the period commencing July 15, 2012, and ending July 14, 2013, (“Year
2”): US Gold to spend U.S. ONE MILLION TWO HUNDRED THOUSAND DOLLARS AND 00/100
CENTS (USD$1,200,000) in expenditures, and completion of a cumulative 15,000
feet of core drilling;

c.  During the period commencing July 15, 2013, and ending July 14, 2014, (“Year
3”): US Gold to spend U.S. ONE MILLION FOUR HUNDRED THOUSAND DOLLARS AND 00/100
CENTS (USD$1,400,000) in expenditures, and completion of a cumulative 25,000
feet of core drilling; and

d.  During the period commencing July 15, 2014, and ending July 14, 2015, (“Year
4”): US Gold to spend U.S. ONE MILLION FOUR HUNDRED THOUSAND DOLLARS AND 00/100
CENTS (USD$1,4000,000) in expenditures, and completion of a cumulative 30,000
feet of core drilling.



3.   Expenditures Credited to Work Commitments.  The Definitive Agreement will
set forth in detail expenditures that will be permitted to be credited against
the Work Commitments.

4.   Delays and Acceleration of Work Commitments.  The Definitive Agreement will
include a Force Majeure provision allowing for the tolling of the Work
Commitments during periods of Force Majeure.  US Gold shall have the right to
accelerate payment of the Option Payments and complete the Work Commitments on
the Property prior to the end of Year 4.  Expenditures in excess of the annual
Work Commitments may be carried over to reduce the following year’s Work
Commitments.  Option Payments shall not be credited against Work Commitments
expenditures.

4

--------------------------------------------------------------------------------



C.     Term, termination.   Unless otherwise terminated or extended, the term
(“Term”) of the Definitive Agreement shall commence upon the execution of the
Definitive Agreement and shall terminate at midnight on July 15, 2015 (the
“Expiration Date”).  US Gold shall have the right to terminate the Definitive
Agreement at any time after making the payments set forth in Subparagraph
(B)(1)(a) and (b), and performing the Work Commitments described in Subparagraph
(B)(2)(a) and (b).  Select shall have the right to terminate upon  breaches by
US Gold in making monetary payments, failing to perform the Work Commitments, or
material breaches of required regulatory permits or approvals.  The Definitive
Agreement will set forth cure periods and cure rights and define additional
default conditions allowing termination by either party, including breaches of
representations and warranties and insolvency.

D.     Permits, Compliance with Laws.  US Gold shall comply with all applicable
laws and shall be responsible for obtaining and maintaining all necessary
permits, paying all fees required to keep the Property in good standing,
including but not limited to all fees related to land ownership and lease
holdings, including but not limited to State of Alaska claims, annual  rental to
the State of Alaska, performance and recording of annual labor as required by
the State of Alaska, advanced royalty payments, and lease payments.  US Gold
shall pay all taxes levied or assessed against the Property, and any
improvements placed by US Gold thereon.  

E.     Environmental and Reclamation Obligations; Indemnities.  Select shall
indemnify and hold harmless US Gold from claims and liabilities arising from
pre-existing environmental conditions and reclamation obligations on the
Property.  US Gold will be responsible for reclamation obligations and
environmental conditions attributable to the actions of US Gold on the Property,
and will indemnify and hold harmless Select from claims and liabilities arising
from such obligations and conditions.  The agreement will specify a level of
insurance to be carried by US Gold.

F.     Title.  Select Resources does not warrant title to the Property, express
or implied. US Gold accepts the Property “as is” and may conduct its own due
diligence at its sole cost and expense to verify that Select owns the properties
and the claims are in good standing as described in Exhibit 1.  US Gold shall
have a right to defend title upon Select’s failure to do so, and shall have the
right to deduct the reasonable costs of such defense from the Option Payments.  

G.     Included Interest Provision. US Gold and Select shall identify an area of
mutual interest surrounding the Property and additional properties acquired by
Select shall be added to the lease or Joint Venture.  This area of interest
provision shall apply to any contiguous claims acquired by US Gold or Select
where any geographic point on a new claim is within five (5) kilometers of any
geographic point on the Property.

H.     Exploration Data: Ownership, Confidentiality, Releases of Information.
Subject to customary confidentiality provision, the Parties will share data as
follows: Select will provide access to all existing data, consultants’ reports,
historic records, maps, and related documents in connection with the Property.
All exploration data and exploration results generated by the work program will
be provided to Select for use in public news releases.  US Gold will have the
right to review and approve any public disclosure of exploration results
proposed by Select.  In the event the Definitive Agreement is terminated prior
to exercise of the Option, all exploration data and core developed by US Gold
will become the property of Select.

5

--------------------------------------------------------------------------------



I.     Inspection Rights.  Select shall have the right to enter the Property at
reasonable times to inspect the property.  Select shall indemnify and hold
harmless US Gold from any claims arising from injury to Select representatives
while on the property, except as caused by gross negligence or willful
misconduct of US Gold.  Select shall have right to inspect book and records of
US Gold pertaining to its operations on the Property.

J.     Lease of Select Private Property. US Gold will have the right to lease
the Select Private Property for U.S. ONE DOLLAR AND 00/100 CENTS (USD$1.00) per
annum as long as the Option and JV Agreement are in effect.

K.     Assignment. Both US Gold and Select shall have the right to transfer the
Option and JV Agreement; however, neither Select Resources nor US Gold may
assign any interest in the Option and JV Agreement, in whole or in part, to a
third party without the express written consent of the other party, such consent
shall not be unreasonably withheld or delayed.  No party shall encumber the
property as collateral for a loan or mortgage without the express written
consent of the other Party such consent not to be unreasonably withheld or
delayed.

L.     Rights of First Offer, First Refusal:  In the event either Party desires
to sell its interest in the Option or Joint Venture, it shall first offer such
interest to the other Party (the “Offer”).  The Definitive Agreement will
provide a fixed period during which the offeree must accept or reject the
Offer.  In the event of rejection of the Offer, the offering party will be free
to offer the interest to a third party on terms materially the same as the
Offer, or terms no less favorable to the offering party than the Offer.  Each
party will have the right to match any formal written offer from a third party
within thirty (30) days of written notification of the offer, and effectuate a
transaction on the same financial terms.

M.     Governing Law.  The Definitive Agreement shall be governed by and
interpreted in accordance with the laws of Alaska, without regard to the
principles of conflicts of law that would refer the matter to the laws of
another jurisdiction.

N.     Dispute Resolution.  In the event of any dispute arising out of or
relating to this Agreement, including any question regarding its existence,
validity, or termination, which cannot be amicably resolved by the parties, the
Parties shall endeavor to settle the dispute by an alternate dispute resolution
process, which may include mediation or arbitration.    A dispute shall be
deemed to have arisen when either party notifies the other party in writing to
that effect. Each Party shall share equally in the costs of any mediation or
arbitration, and each Party shall pay its own costs and attorney fees
irrespective of which Party prevails in the mediation or arbitration. This
provision is not intended to deprive the Parties of the right to seek judicial
resolution of any dispute.

6

--------------------------------------------------------------------------------



O.     Audit.  After completion of US Gold’s annual Work Commitments, Select
shall have the right, by providing US Gold thirty (30) days’ written notice, to
conduct an audit of US Gold’s costs attributable to it operations.  Such audit
shall be completed by certified public accountants chosen by Select.  Such audit
provision shall be described in greater detail in the Definitive Agreement.

IV.                 Exercise of Purchase Option and Joint Venture Agreement:

A.     Manner of Exercise.  At any time after US Gold fulfills its Option
Payment and Work Commitments obligations set forth herein, US Gold may exercise
its Option by delivering written notice of its intent to Select by the
Expiration Date.  

B.     Conveyance of 60% interest in Property.  Select will execute and record
the conveyance to US Gold of a 60% interest in the Property, immediately upon
receipt of notice of US Gold’s exercise of the Option, provided that US Gold is
in compliance will all other terms of the Exploration Lease and Option.  No
additional consideration will be due from US Gold upon election of its right to
exercise the Option and purchase of this interest in the Property.

C.     Formation of Joint Venture.  No later than 60 days following receipt of
notice of US Gold’s exercise of the Option, the Parties shall complete
negotiation of a joint venture agreement based upon Form 5A-LLC published by the
Rocky Mountain Mineral Law Foundation or generally equivalent form and shall
enter into the Joint Venture. At the commencement of the Joint Venture, US Gold
shall have a Participating Interest of 60%, and Select shall have a
Participating Interest of 40%.  The lease agreement shall remain in effect for
the remaining 40% of the Property until such time as the Joint Venture agreement
is executed..This Letter of Intent above describing the intent of the parties
with respect to the purpose and effect of this Letter of Intent is intended to
be binding upon the parties, subject to the parties’ understanding and
acknowledgement that they will negotiate and execute a Definitive Agreement.





[remainder of page intentionally left blank]







7

--------------------------------------------------------------------------------




Please execute the enclosed copy of this Letter of Intent at the Acknowledgement
below to memorialize your understanding of the foregoing terms and
provisions.  If we do not receive your executed Acknowledgement before June 1st,
2011, this Letter of Intent will be null and void and of no further force or
effect.  Upon the timely receipt of your executed Acknowledgment, we will
instruct our legal counsel to prepare an initial draft of the Definitive
Agreement for consideration and negotiation by the parties.

  Sincerely,   US Gold Corporation  

By: /s/ Stefan Spears

 

Its: Vice President, Projects

Acknowledged:



The undersigned acknowledges the
terms and provisions of this Letter of Intent set
forth above and agrees to be bound
by the provisions herein.



Select Resources Corporation, Inc.



By: /s/ Maston N. Cunningham



Its: President & CEO



Date: May 31, 2011



8

